Name: Commission Regulation (EEC) No 1327/89 of 16 May 1989 authorizing Spain not to apply in certain areas the measures provided for in Council Regulation (EEC) No 1442/88 as regards the granting of permanent abandonment premiums in respect of wine-growing areas, for the 1989/90 to 1995/96 wine years
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  agricultural structures and production;  beverages and sugar;  Europe
 Date Published: nan

 No L 133/8 Official Journal of the European Communities 17. 5. 89 COMMISSION REGULATION (EEC) No 1327/89 of 16 May 1989 authorizing Spain not to apply in certain areas the measures provided for in Council Regulation (EEC) No 1442/88 as regards the granting of permanent abandonment premiums in respect of wine-growing areas , for the 1989/90 to 1995/96 wine years THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas ('), and in particular Article 12(1 ) thereof, Whereas pursuant to Commission Regulation (EEC) No 2729/89 of 31 August 1988 laying down detailed rules for the application of Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums of wine-growing areas (2), as last amended by Regulation (EEC) No 678/89 of 16 March 1989 (3), Spain lodged before 1 April 1989 an application with supporting documents for exclusion from the scope of the measures provided for in Regulation (EEC) No 1442/88 from the 1989/90 wine year ; Whereas wine-growing areas recognized as suitable for the production of quality wines psr, located in certain areas with special constraints are covered by this Regulation ; whereas those areas are determined on the basis of four factors ; whereas the following factors in combination are involved : those technical indices enable geographical areas with average to high agronomic constraints to be determined ;  existence of a risk of depopulation, through the use of population criteria  percentage of working farming population in comparison to total working population, population density and annual rate of fall  used for the determination of less-favoured ai;eas , whereas the combination of those criteria gives a list of communes ; Whereas the criteria selected to determine that list correspond to those defined in Article 12(1 ) and (2) of Regulation (EEC) No 1442/88 ; whereas the wine-growing potential of the areas recognized as suitable for the production of quality wine psr in those communes as a whole is less than 10 % of the national wine-growing potential ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Article 12 ( 1 ) and (2) of Regulation (EEC) No 1442/88 , Spain is hereby authorized not to apply the measures for the permanent abandonment of wine-growing areas provided for in that Regulation in all areas under wines listed in the Annex hereto from the 1989/90 wine year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.  qualification for a designation of origin , to avoid calling into question quality policies ;  an annual average rainfall less than or equal to 400 mm,  very limited possibilities of alternative crops, shown by the possibilities of crop rotation, irrigation and classes of yield, obtained on the basis of land tenure, production and agro-climatic study data ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 1989 » For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 132, 28 . 5. 1988 , p. 3 . (2) OJ No L 241 , 1 . 9 . 1988, p. 108. (4 OJ No L 73, 17. 3 . 1989, p. 23 . 17. 5. 89 Official Journal of the European Communities No L 133/9 ANNEX Wine-growing areas in respect of which Spain is authorized not to apply the measures provided for in Regulation (EEC) No 1442/88 Wine-growing areas recognized as suitable for the production of quality wines psr following their entry in a register established for the purpose in accordance with the national procedure laid down pursuant to Regula ­ tion (EEC) No 823/87 ('), located in the following communes for the following designations : Region Province Communes Aragon Zaragoza Carinena designation of origin AladrÃ ©n, AlfamÃ ©n, Almonacid de la Sierra, Alpartir, Carinena, Longares, Mezalocha, Muel, Tosos, Villanueva de Huerva Castile-Leon Avila Rueda designation of origin BlasconuÃ ±o de Matacabras, Madrigal de las Altas Torres Vallodolid Rueda designation of origin Alaejos, Bobadilla del Campo, Brahojos de Medina, Carpio, CastrejÃ ³n, CastronuÃ ±o, Cervillego de la Cruz, Fresno el Viejo, Fuente el Sol, Medina del Campo, Moraleja de las Panaderas, Nava del Rey, Nueva Villa de las Torres, Polios, Pozal de Gallinas, Rueda, San Vicente del Palacio, La Seca, Serrada, Siete Iglesias de Trabanco, Villaverde de Medina Toro designation of origin San Roman de Hornija, Villafranca de Duero Castile-la Mancha Albacete Almansa designation of origin Almansa, Alpera, Bonete Jumilla designation of origin Albatana, Fuente-Alamo, HellÃ ­n, Montealagre del Castillo, Ontur, Tobarra Ciudad Real Mancha designation of origin Alcazar de San Juan, Campo de Criptana, Herencia Catalonia Tarragona Tarragona designation of origin Asco, Torre del Espanol Murcia Murcia Alicante designation of origin Abanilla Jumilla designation of origin Jumilla Yecla designation of origin Yecla Comunidad Valenciana Valencia Utiel-Requena designation of origin Requena, Venta del Moro Almansa designation of origin Ayora ( ¢) OJ. No L 84, 27. 3 . 1987, p. 59.